Citation Nr: 1324698	
Decision Date: 08/02/13    Archive Date: 08/13/13

DOCKET NO.  10-02 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss, evaluated as noncompensably disabling prior to May 22, 2013, and as 50 percent disabling therefrom.

2. Entitlement to a total disability rating for individual unemployability (TDIU).  

3. Entitlement to service connection for Meniere's disease.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active military duty from January 1959 to November 1962.  

These issues come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 RO rating of the Department of Veterans Affairs Regional Office (RO) in Winston-Salem, North Carolina.  In that decision, the RO granted a claim for service connection for left ear hearing loss (assigning a noncompensable rating effective April 24, 2007) and denied claims for service connection for right ear hearing loss and vertigo or Meniere's disease.  

In February 2013, the Board remanded this claim for updated VA medical records and a VA examination and opinions.  There has not been substantial compliance with the Board remand, as there is no showing that VA medical records were associated with the file.  

In May 2013, the RO granted the claim for service connection for right ear hearing loss; the initial increased rating claim for left ear hearing loss has been altered on the title page to include a staged rating and to include both ears.  As explained further below, the TDIU was inferred based on the May 2103 VA examination and is "part and parcel" to the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 454-55 (2009).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  


REMAND

In the February 2013 Board remand, the Board requested that the AMC associate VA outpatient records with the file (See July 2009 VA examination report indicating that the Veteran has been receiving VA treatment at Salisbury, VA).  This development was not completed.  A Board remand imposes upon VA's Secretary a duty to ensure compliance with the terms of the remand.  When the AMC fails to comply, the Board must return the claims file for completion of previously requested action.  Stegall v. West, 11 Vet. App. 268 (1998).  

Additionally, in the May 2013 VA examination report, the Veteran asserted that his bilateral hearing loss disability impairs his ability to follow a substantially gainful occupation.  In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court determined that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, was not a separate claim for benefits, but was an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial increased rating or a regular increased rating.  As a result, the Board finds an opinion is needed regarding the Veteran's ability to obtain substantially gainful employment in light of his service-connected bilateral hearing loss.  

Accordingly, the case is REMANDED for the following action: 

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. First, request all VA treatment records for the Veteran and associate them with the file.  If they are unavailable, notify the Veteran and document this fact in the file.  See 38 C.F.R. § 3.159(e) (2012).  

2. Return the claims file to the May 2013 VA examiner.  The examiner should comment on any symptomatology shown to be present and due to the service-connected bilateral hearing loss.  The examiner should note the Veteran's 17-year history as a full time truck driver and experience as a carpenter (see January  and March 2008 VA examination reports) and statement that he retired in 2000 due to a nonservice-connected back disability (see July 2010 VA examination report).  

The examiner should opine as to whether, without regard to age or impact of any nonservice-connected disability, the Veteran's service-connected bilateral hearing loss disability renders him unable to secure or follow a substantially gainful occupation.  The opinion should state the reasons for the conclusion and be supported by accurate facts.

3.  If the examiner opines that the service-connected bilateral hearing loss renders him unable to secure or follow a substantially gainful occupation, refer the Veteran's claim for entitlement to a TDIU to the Director of Compensation Service for extraschedular consideration under 38 C.F.R. § 4.16(b) (2012).  

4.  Thereafter, readjudicate the claims.  If the decision is in any way unfavorable, provide a supplemental statement of the case (SSOC) to the Veteran and his representative.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issue remaining on appeal.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  

